COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                §
 HECTOR MARTINEZ,                                              No. 08-13-00363-CR
                                                §
                             Appellant,                           Appeal from the
                                                §
 v.                                                         409th Judicial District Court
                                                §
 THE STATE OF TEXAS,                                         of El Paso County, Texas
                                                §
                             State.                             (TC# 20100D00750)
                                                §

                                            §
                                          ORDER

       The Court GRANTS the State’s third motion for extension of time to file the brief until
                                           '
April 28, 2015. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO FILE THE
                                            '
STATE’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Jaime Esparza, the State’s Attorney, prepare the

State’s brief and forward the same to this Court on or before April 28, 2015.

       IT IS SO ORDERED this 30th day of March, 2015.

                                             PER CURIAM
Before McClure, C.J., Rodriguez, and Hughes, JJ.